Citation Nr: 1040127	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 
1983.  The Veteran died in May 2008 and the appellant is the 
Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.


FINDINGS OF FACT

1.  The Veteran died in May 2008.  The death certificate lists 
the immediate cause of death as acute respiratory failure 
secondary to massive pleural effusion.  The antecedent cause was 
pneumonia in an immunocompromised host and the underlying cause 
was carcinoma of an unknown primary site.  Other significant 
conditions included acute renal failure, hematemesis, portal 
hypertension, chronic liver disease, and liver cirrhosis.  

2.  At the time of the Veteran's death, the Veteran was not 
service connection for any disabilities.  

3.  The preponderance of the evidence does not establish that a 
service connected disability was either the principal or a 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially 
contributed to by a disability incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that the Veteran's death was related to 
exposure to Agent Orange.  

The Veteran died in May 2008.  The death certificate lists the 
immediate cause of death as acute respiratory failure secondary 
to massive pleural effusion.  The antecedent cause was pneumonia 
in an immunocompromised host and the underlying cause was 
carcinoma of unknown primary site (poorly differentiated 
papillary carcinoma (liver, adrenal, scapula)).  Other 
significant conditions included acute renal failure, hematemesis, 
portal hypertension, chronic liver disease, and liver cirrhosis.  
At the time of the Veteran's death, the Veteran was not service 
connection for any disabilities.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that the fatal disease was incurred 
in or aggravated by service or that a service-connected 
disability caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).  

A service-connected disability will be considered a contributory 
cause of death when it combined to cause death, or aided or lent 
assistance to the production of death.  Generally, a service-
connected disability, particularly one not materially affecting a 
vital organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.

Certain chronic diseases, including cirrhosis of the liver and 
hypertension, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  39 
U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This interpretation of 
"service in the Republic of Vietnam" has been upheld by the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (cert. denied 
Haas v. Peake, 77 U.S.L.W. 3267 (U.S. January 21, 2009) (No. 08-
525)).  In Haas, the Federal Circuit held that "the agency's 
requirement that a claimant have been present within the land 
borders of Vietnam at some point in the course of his duty 
constitutes a permissible interpretation of the statute and its 
implementing regulation."  Id. at 1172.

There is no evidence in the Veteran's service treatment records 
that he was ever treated for any respiratory disabilities, 
including chronic pneumonia.  Additionally, there is no evidence 
that the Veteran was ever treated for or diagnosed with cancer of 
any kind, hypertension, or liver or kidney problems in service or 
within one year of separation from service.  

Significantly, in 1994 the Veteran filed a claim for entitlement 
to service connection for a back condition, dried scalp, sinus 
problems, and a vasectomy.  At that time, he did not allege that 
he had any other disabilities related to service, providing 
factual evidence against the claim that any other problem is 
related to service.  

There is no evidence in the Veteran's private medical records, 
including records from St. Luke's Medical Center which treated 
the Veteran prior to his death, that the illnesses which caused 
or contributed to the Veteran's death had onset in service or 
were caused or aggravated by his naval service.  

While the Appellant appears to sincerely believe that her 
spouse's death was the result of the Veteran's naval service, a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation, medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Id.; 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Appellant is not 
competent to render an opinion as to whether the cause of the 
Veteran's death was related to service, and she has submitted no 
medical opinions in support of her claim.  

The Board has also considered the Appellant's contention that the 
Veteran's death was a result of exposure to Agent Orange or other 
herbicides.  

The Veteran's personnel records show that the Veteran served in 
the United States Navy from September 1962 to April 1983.  During 
that time, a ship on which the Veteran served from October 1966 
to January 1969, the USS Yorktown, sailed in Vietnamese waters on 
a number of occasions, including in March, April, May, and June 
of 1968, when the Veteran was serving on the vessel.  However, VA 
has been unable to verify whether the Veteran ever went ashore.  
There is nothing in the Veteran's personnel records or service 
treatment records that shows he ever set foot in Vietnam.  

While the DD Form 214 shows the Veteran served during the Vietnam 
War and received the Vietnam Campaign and Vietnam Service Medals, 
as well as the Armed Forces Expeditionary Medal, the Board finds 
that this evidence does not establish the Veteran set foot on the 
landmass of the country of Vietnam or served in the inland waters 
of Vietnam, as required to give rise to the presumption of 
service connection based on herbicide exposure.

While the Board acknowledges that prior to the Veteran's death, 
he stated that he served in Vietnam or in the inland waters, and 
that the Appellant has repeated these claims, the Veteran has 
provided no details about this alleged in-country service, 
including when it occurred or under what circumstances, which 
might allow VA to conduct additional research and confirm the 
Veteran's claims.  

The Board must find that the objective evidence of record, which 
fails to show any herbicide exposure in service, is more 
probative than the vague assertions of the Veteran and the 
Appellant that the Veteran had service in the Republic of Vietnam 
as required to give rise to the presumption of service connection 
based on exposure to herbicides.  Thus service connection for the 
cause of the Veteran's death cannot be granted on a presumptive 
basis.  

In any event, even if the Board assumed the Veteran was ever in 
Vietnam, there is no indication he died of a problem associated 
with the disabilities (cited above) associated with herbicide 
exposure. 

As there is no evidence that a disability incurred in or 
aggravated by military service caused or contributed 
substantially or materially to the Veteran's death, entitlement 
to service connection for the cause of the Veteran's death must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Appellant in March 2009.  This letter informed the Appellant 
in detail of the Appellant's and VA's respective duties for 
obtaining evidence.  Additionally, the letter explained what the 
Appellant needed to show to establish entitlement to service 
connection for the Veteran's cause of death and informed her of 
the Veteran's service connected disabilities at the time of his 
death.  The Appellant was also informed of how VA assigns 
disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in April 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as personnel records and private treatment records.  As 
there is not even speculative medical evidence that the Veteran's 
cause of death is related to service, the Board finds that 
referral for a medical opinion is not warranted.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).






ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


